Citation Nr: 0803025	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-28 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of $525 cost for Oregon Bar 
Examination.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to July 
2000, and from October 2003 to April 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the claim.


FINDINGS OF FACT

1.  The record reflects that the veteran sat for the Oregon 
Bar Examination July 30-31, 2003.

2.  The veteran's request for reimbursement of the $525 cost 
for taking the Oregon Bar Examination was received in April 
2005, more than one year after the date of this examination.


CONCLUSION OF LAW

The criteria for reimbursement of the $525 cost for taking 
the Oregon Bar Examination are not met.  38 U.S.C.A. §§ 3014, 
3023 (West 2002); 38 C.F.R. § 21.7131 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as a general rule, VA has 
an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  However, for the reasons stated below, the Board 
finds that the veteran's appeal must be denied as a matter of 
law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of 
General Counsel held that the law does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the Court has held that the 
duties to assist and to notify are not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The record reflects that the veteran sat for the Oregon Bar 
Examination July 30-31, 2003.  However, his request for 
reimbursement of the $525 cost for taking the Oregon Bar 
Examination was received in April 2005.  Moreover, the 
veteran does not dispute that he filed his claim for 
reimbursement in April 2005.  Rather, he contends he was 
unable to apply prior to that time because he was called to 
active duty, and, consequently, he could not apply for 
reimbursement prior to that time.  Moreover, he contends that 
he was informed his education benefits would be tolled while 
he was deployed.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible veteran enters into training, the commencing date 
of his award of educational assistance, if the award is the 
first award of educational assistance for the program of 
education the veteran is pursuing, will be the latest of (i) 
the date of the educational institution's certification, (ii) 
one year before the date of claim, (iii) the effective date 
of the approval of the course, or (iv) one year before the 
date the VA receives approval notice for the course. 38 
C.F.R. § 21.7131(a)(1).  In this case, there is no dispute 
that the veteran filed his claim for reimbursement more than 
one year after he sat for the Oregon Bar Examination and, 
thus, more than one year before the date of claim.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria are clear and specific in that they do not permit 
payment for examinations taken more than one year prior to 
the date of the application for reimbursement thereof.  
Consequently, pursuant to these criteria, there is no legal 
basis upon which to grant the veteran reimbursement of the 
$525 cost of taking the Oregon Bar Examination from July 30-
31, 2003.  Although the Board is sympathetic, nothing in the 
law supports the veteran's contention that his education 
benefits were to be tolled in these circumstances.  
Therefore, the Board finds the claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(when the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).




ORDER

Entitlement to reimbursement of $525 cost for Oregon Bar 
Examination is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


